Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The abstract of the disclosure is objected to because of the following typographical error: in Line 1, “Aa catheter for dialysis” should read “A catheter for dialysis”.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 and 10-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Raulerson (US 20040097903 A1).

Regarding claim 1, Raulerson teaches:
Catheter (see FIG. 1, multi-lumen catheter: 170) for dialysis (see p. [0020]), having a proximal end (see FIG. 1, ends: 174b, 172b) for introducing into a blood vessel (see p. [0021]), a distal end (see FIG. 1, ends: 174a, 172a) for extracting blood and for introducing purified blood (see p. [0020]), and at least one fixing means (see FIG. 1, hub: 100) surrounding a tube section (see FIG. 1, unitary catheter body: 176) for fixing the catheter (170) on a patient (see p. [0031]), where the at least one fixing means (100) comprises a receiving part (see FIG. 2, lower portion: 110) and an opening part (see FIG. 2, upper portion: 130), wherein, with respect to the receiving part (110), the opening part (130) is configured to move from an opening position (see FIG. 2), in which the tube section (176) is insertable into the at least one fixing means (100) (see p. [0029]), into a closing position (see FIG. 1), in which the tube section (176) is fixed in the at least one fixing means (100) (see p. [0029]), the receiving part (110) has at least one eyelet (see FIG. 2, lower suture wings: 160, 162) and the opening part (130) has at least one corresponding eyelet (see FIG. 2, upper suture wings: 164, 166) (see p. [0027]), wherein the at least one corresponding eyelet (164, 166) of the opening part (130) is located in the closing position in axial extension next to the at least one eyelet (160, 162) of the receiving part (110) (see FIG. 4), such that adjacent eyelets can be penetrated together by a thread for fixing the at least one fixing means (100) on the patient (“The hub 100 is then preferably sutured to the patient's skin by 
The Examiner points to FIG. 2 and 4 depicting the center axes of the at least one eyelet (160, 162) of the receiving part (110) meeting the at least one corresponding eyelet (164, 166) of the opening part (130) in axial extension and directly next to each other while in the closing position, such that a thread or suture may travel through the eyelet(s) / corresponding eyelet(s) in one move to thereby secure the fixing means (100) to the patient.

Regarding claim 2, Raulerson teaches:
Catheter (170) according to claim 1, characterized in that the fixing means (100) comprises a film hinge (see FIG. 2, hinge: 150) configured to connect the receiving part (110) to the opening part (130) (see p. [0022]).

Regarding claim 3, Raulerson teaches:
Catheter (170) according to claim 1, characterized in that the receiving part (110) has a latching section (see FIG. 2, lower beveled lips: 154a, 154b), and the opening part (130) has a counter-latching section (see FIG. 2, upper beveled lips: 156a, 156b), wherein the latching section (154a, 154b) is locked in the closing position with the counter-latching section (156a, 156b) (see p. [0025]).


Regarding claim 4, Raulerson teaches:
Catheter (170) according to claim 3, characterized in that the counter-latching section (156a, 156b) is configured to release from the latching section (154a, 154b) by means of a tool (see FIG. 2, first and second tabs: 152a, 152b) (“The first and second tabs 152a, 152b are depressed away from the upper portion 130 so each lower beveled lip 154a, 154b disengages from each respective upper beveled lip 156a, 156b,” see p. [0031]).

Regarding claim 5, Raulerson teaches:
Catheter (170) according to claim 1, characterized in that the receiving part (110) and the opening part (130) have an inner contour (see FIG. 4, passageways 182, 184, 186) which is at least largely complementary to an outer contour of the tube section (176) (see p. [0030]).

Regarding claim 6, Raulerson teaches:
Catheter (170) according to claim 1, characterized in that the receiving part (110) has an underside facing the patient with a flat support section (see FIG. 3, Examiner finds undersides of both lower and upper portions to be flat; therefore, either end could face the patient and provide a flat support section).


Regarding claim 10, Raulerson teaches:
Catheter (170) according to claim 2, characterized in that the receiving part (110) has a latching section (see FIG. 2, lower beveled lips: 154a, 154b), and the opening part (130) has a counter-latching section (see FIG. 2, upper beveled lips: 156a, 156b), wherein the latching section (154a, 154b) is locked in the closing position with the counter-latching section (156a, 156b) (see p. [0025]).

Regarding claim 11, Raulerson teaches:
Catheter (170) according to claim 10, characterized in that the counter-latching section (156a, 156b) is configured to release from the latching section (154a, 154b) by means of a tool (see FIG. 2, first and second tabs: 152a, 152b) (“The first and second tabs 152a, 152b are depressed away from the upper portion 130 so each lower beveled lip 154a, 154b disengages from each respective upper beveled lip 156a, 156b,” see p. [0031]).

Regarding claim 12, Raulerson teaches:
Catheter (170) according to claim 2, characterized in that the receiving part (110) and the opening part (130) have an inner contour (see FIG. 4, passageways 182, 184, 186) which is at least largely complementary to an outer contour of the tube section (176) (see p. [0030]).

Regarding claim 13, Raulerson teaches:
Catheter (170) according to claim 3, characterized in that the receiving part (110) and the opening part (130) have an inner contour (see FIG. 4, passageways 182, 184, 186) which is at least largely complementary to an outer contour of the tube section (176) (see p. [0030]).

Regarding claim 14, Raulerson teaches:
Catheter (170) according to claim 4, characterized in that the receiving part (110) and the opening part (130) have an inner contour (see FIG. 4, passageways 182, 184, 186) which is at least largely complementary to an outer contour of the tube section (176) (see p. [0030]).

Regarding claim 15, Raulerson teaches:
Catheter (170) according to claim 2, characterized in that the receiving part (110) has an underside facing the patient with a flat support section (see FIG. 3, Examiner finds undersides of both lower and upper portions to be flat; therefore, either end could face the patient and provide a flat support section).


Regarding claim 16, Raulerson teaches:
Catheter (170) according to claim 3, characterized in that the receiving part (110) has an underside facing the patient with a flat support section (see FIG. 3, Examiner finds undersides of both lower and upper portions to be flat; therefore, either end could face the patient and provide a flat support section).

Regarding claim 17, Raulerson teaches:
Catheter (170) according to claim 4, characterized in that the receiving part (110) has an underside facing the patient with a flat support section (see FIG. 3, Examiner finds undersides of both lower and upper portions to be flat; therefore, either end could face the patient and provide a flat support section).

Regarding claim 18, Raulerson teaches:
Catheter (170) according to claim 6, characterized in that the receiving part (110) has an underside facing the patient with a flat support section (see FIG. 3, Examiner finds undersides of both lower and upper portions to be flat; therefore, either end could face the patient and provide a flat support section).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 9 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Raulerson (US 20040097903 A1), as applied to claim 1 above, and further in view of Penalosa, Jr. (US 20130303986 A1). 

Regarding claims 9 and 19-20, Raulerson discloses the claimed invention substantially as claimed, as set forth above in claims 1, 2, and 3, respectively.  Raulerson teaches a single fixing means (100) that is configured to fix a tube section (176) to the skin of a patient, wherein the catheter (170) has two tube sections (see FIG. 1, lumens 172, 174) which run parallel to one another and each form at least one lumen (see FIG. 1 and p. [0020-0021]), and wherein the fixing means (176) receives the tube section (176) forming the at least two lumens (172, 174) (see FIG. 1 and p. [0021]).  However, Raulerson does not explicitly disclose: the at least one fixing means comprises a first fixing means and a second fixing means; the first fixing means is provided which receives the two tube sections, and the second fixing means is provided proximal to the first fixing means and receives a tube section forming the at least two lumens.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Raulerson to incorporate the teachings of Penalosa by combining a first fixing means which receives the two tube sections, as taught by Penalosa, distal the fixing means which receives the tube section forming the two lumens, as taught by Raulerson, for the purpose of providing securement of the two tube sections of the catheter to the skin of the patient at the distal end of the catheter, thereby preventing the catheter from being accidentally pulled or disconnected from a dialysis machines (see Penalosa, p. [0006]).


Response to Amendments
The amendments filed June 29th, 2021 have been entered.  The amendments to the Abstract, Specification, and Claims 1-2, 4, and 11 are sufficient to overcome the prior objections, and the amendments to Claims 9 and 19-20 are sufficient to overcome the prior rejection under 35 U.S.C. 112(b).  Thus, the Abstract, Specification, and Claim 1-2, 4, and 11 objections, and the Claim 9 and 19-20 rejections under 35 U.S.C. 112(b), have been withdrawn.  Claims 1-6 and 9-20 are currently pending.

Response to Arguments
Applicant’s arguments, see pages 10-13, filed June 29th, 2021, with respect to the rejection of claim 1 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection of claim 1 under 35 U.S.C. 103 has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Raulerson (US 20040097903 A1).  See rejection of claim 1 under 35 U.S.C. 102(a)(1) above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Emily J Becker whose telephone number is 571-272-6314.  The examiner can normally be reached on Mon-Thu 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EMILY J BECKER/Examiner, Art Unit 3783                                                                                                                                                                                                        
/EMILY L SCHMIDT/Primary Examiner, Art Unit 3783